                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

AMANDA LEWIS,

              Plaintiff,

v.                                                      Case No: 8:18-cv-42-T-26AEP

SURAJ PROPERTIES, INC., HIMANSHU,
J. PATADIA, PRITA H. PATADIA, and
SURAJ INVESTMENTS, INC.

              Defendants.
                                       /

                                           ORDER

       This matter comes before the Court upon Plaintiff’s Amended Motion to Quash

Subpoena (Doc. 43). For the reasons stated at the hearing, Plaintiff’s Motion is GRANTED IN

PART and DENIED IN PART, to the extent that:

       1. Within seven days from the date of this Order, Plaintiff shall seek to obtain from the

          Florida Department of Children and Families (“FDCF”) all responsive records to

          Defendants’ subpoena served upon FDCF on January 18, 2019. The responsive

          records are limited to the time-period from May 2011 to October 2017 (“relevant

          time-period”). Within seven days upon receipt of the responsive records from

          FDCF, Plaintiff shall produce any record which reflects any claim(s) of employment

          made by Plaintiff in the records during the relevant time-period, as well as any

          information provided by Plaintiff regarding the number of hours worked. All other

          information shall be redacted from the records produced to Defendants.
       2. The additional deposition of the deponent identified during the hearing on February

           8, 2019 must be completed by February 22, 2019.

       DONE AND ORDERED in Tampa, Florida, this 8th day of February, 2019.




cc: Counsel of record




                                             2
